Campbell J.
Suit was brought by Platt against Sigler to charge him individually, under a sealed instrument, whereby he agreed *210to hold himself personally liable, upon so much of certain partnership demands against himself, and one Augustus B. Gillett, as should not be secured or paid by Gillett, whom he authorized to compound with the creditors for his own release. This suit was to recover of Sigler the balance not paid by Gillett, and the declaration was a special one, founded on the agreement. Sigler pleaded the general issue, and relied also on the statute of limitations.
The principal questions arise under the statute of limitations. It is claimed by Sigler that payments made by Gillett, after the special agreement became operative, can not be regarded as payments which could operate to renew or keep alive any liability against any one but himself, and that more than six years having elapsed without any other recognition of liability, this action is barred. It is claimed on the other side that this agreement is not subject to the six years’ bar, and also that such payments are evidence against Sigler.
This is an -action of assumpsit upon an express agreement, and it is included within subdivision I of section 5361 of the Compiled Laws, requiring all actions of assumpsit to be brought within six years. The only question is, therefore, whether any payment or acknowledgment has saved the bar.
The purpose of the agreement sued upon was to sever the liabilities of the former partners, Gillett being allowed to settle separately with the creditors for his own benefit, and not for the benefit or on the account of Sigler. The creditors who dealt with him, in reliance on the agreement, did so expressly for his advantage. By accepting the proposal they made Sigler their sole debtor for his portion of the debt, whatever that might be. He never agreed to be liable alone for the whole, and the dealings with Gillett extinguished it as a joint claim. There is no authority given or implied which could justify any reliance on Gillett’s action under this contract as had in behalf of Sigler. The *211suit is not on the original claim, but on the latter’s private undertaking of October 19th, 1858, and any promise or recognition thereafter could only he valid when made by Sigler, or by his individual authority.
All evidence of G-illett’s subsequent acts was, therefore, immaterial, and incompetent to charge Sigler. There being no proof of any other acts of recognition, the claim appears to have become outlaAved. The court below erred in holding G-illett’s payments binding against Sigler so as to avoid the statutory bar.
As this will dispose of the case, we do not deem it necessary to consider the remaining errors assigned.
Judgment reversed, and a new trial granted.
The other justices concurred.